Case 9:20-cv-80235-DLB Document 222 Entered on FLSD Docket 12/07/2020 Page 1 of 13




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA


                                      Case No. 20-80235-Civ-Brannon
   SHAWN MARTIN, individually,
   and on Behalf of all others Similarly Situated,

              Plaintiffs,
   vs.
   PARTSBASE, INC d/b/a GOVGISTICS, and
   ROBERT HAMMOND,

              Defendants.
   ____________________________________/
              ORDER ON PLAINTIFFS’ MOTION FOR TEMPORARY RESTRAINING
                          ORDER, INJUNCTION, ISSUANCE OF
                   CORRECTIVE NOTICE AND FOR SANCTIONS [DE 138]

              THIS CAUSE is before the Court on the Plaintiffs’ Motion for Temporary Restraining

   Order, Injunction, Issuance of Corrective Notice and For Sanctions (“Motion”) filed on October

   6, 2020. [DE 138]. Upon thorough and careful review of the record, the evidence, and the

   arguments of counsel, the Motion [DE 138] is GRANTED in part and DENIED in part for the

   reasons set forth below.

         I.       BACKGROUND AND FINDINGS OF FACT 1

              On February 18, 2020, Plaintiffs’ brought this action seeking damages for Defendants’

   alleged failure to pay overtime wages in violation of the Fair Labor Standards Act, 29 U.S.C. §201

   et. seq (“FLSA”). [DE 1]. On October 2, 2020, Plaintiffs filed the Fourth Amended Complaint




   1
    To the extent the Court cites to and relies on the testimony subject to Defendants’ written objections, the
   objections are overruled.


                                                        1
Case 9:20-cv-80235-DLB Document 222 Entered on FLSD Docket 12/07/2020 Page 2 of 13




   (the “FAC”), which is the operative complaint. [DE 136]. Plaintiffs allege Defendants employed

   similarly situated individuals as Inside Sales Representatives (“ISR”). [DE 136 ¶ 78].

            On April 27, 2020, Plaintiffs filed a Motion to Conditionally Certify Action and to

   Authorize Notice. [DE 28]. On May 14, 2020, the Court conditionally certified the following

   class:

            All persons employed by or performing work for Partsbase, Inc. as an Inside Sales
            Representative, under the job titles of Defense Analyst, Business Development
            Sales Representative, Account Executive and any other job title previously or
            currently used to describe persons working as ISRs at any time within the three (3)
            years preceding this lawsuit to the day of trial[.]

   [DE 52 ¶ 2]. 2

            In the FAC, Plaintiffs allege that Defendants violated the Fair Labor Standards Act for: (1)

   failing to pay ISR’s overtime compensation; and (2) failing to maintain and preserve accurate and

   true records of all hours worked. [DE 136 ¶ 10]. Plaintiffs allege that Defendants maintained a

   scheme to avoid their obligations to pay overtime wages to ISR. Id. ¶ 4. Defendants shave or edit

   overtime hours from ISR’s time records and also permit ISR’s to work off the clock. Id. ¶ 5.

   Defendants maintained a common unlawful pay practice applicable to all ISR, shaving or editing

   off all work hours over forty (40) in each work week, and precluding the ISR from being able to

   report and log hours worked outside of the office. Id. ¶ 8. Defendants also maintained an unlawful

   policy requiring ISR to log off at the end of the shift to avoid incurring overtime wages, while

   continuing to urge, stress and encourage ISR to continue to work off the clock in order to meet

   sales goals, quotas and metrics. Id. ¶ 9.




   2
    At the time, United States District Judge Middlebrooks presided over the case. Upon the consent of the
   parties, this case was referred to United States Magistrate Judge Brannon on July 29, 2020.


                                                      2
Case 9:20-cv-80235-DLB Document 222 Entered on FLSD Docket 12/07/2020 Page 3 of 13




          On October 6, 2020, Plaintiffs’ filed the instant Motion. [DE 138]. The Motion contends

   that “[n]umerous Opt in Plaintiffs have opted out of this action after receiving threatening

   communications from Partsbase Inc.’s (Partsbase) currently employed Manger, Mike Garcia”, and

   that “Mr. Garcia has acted directly under the direction of Robert Hammond (Hammond) and

   Partsbase to threaten, intimidate and scare off Plaintiffs and putative class members from opting

   into this case by presenting false information about the risks of the case.” [DE 138 at 1-2].    In

   support, Plaintiffs attach an affidavit of Mr. Jason Stocks. [DE 138-1]. Mr. Stocks avers that on

   or around September 3, 2020 at about 10:15 AM, Mr. Garcia initiated a telephone call to him,

   warning him that if he did not opt out of this case, Partsbase will win $300,000 to $400,000 from

   Plaintiffs in damages for filing a frivolous lawsuit. Id. According to Mr. Stocks, Mr. Garcia said

   he was calling everyone he knows to get them out of the lawsuit. Id. Mr. Stocks states that he

   was intimidated by the communication, and fears for his physical and financial well-being. Id.

   According to Mr. Stocks, it was clear to him that Partsbase and Mr. Garcia were retaliating against

   him for opting into the case. Id. Mr. Stocks declares that he and Mr. Garcia are not friends, they

   do not socialize, and Mr. Garcia was not calling him as a friend. Id. Finally, Mr. Stocks avers that

   a former Opt-In Plaintiff, Mr. Joseph Just, told Mr. Stocks that Mr. Garcia had a similar

   conversation with Mr. Just, and Mr. Just dropped out of this case because of the statements made

   by Mr. Garcia. Id.

          Upon an initial review of the Motion, the Court ordered expedited briefing. [DE 139].

   Defendants filed a response. [DE 144].

          In its response, Partsbase attaches the affidavit of Mr. Garica. [DE 144, PDF pg. 20]. In

   it, Mr. Garcia admits that that he contacted Mr. Stocks, Mr. Just, and another Opt-In Plaintiff,

   Ozzie Pinilla. Id. at 20-21. Mr. Garcia declares that he contacted Mr. Stocks, Mr. Just, and Mr.



                                                    3
Case 9:20-cv-80235-DLB Document 222 Entered on FLSD Docket 12/07/2020 Page 4 of 13




   Pinilla out of concern that they did not understand the potential financial risks they were taking.

   Id. at 21. Mr. Garcia declares that his concern stemmed from his knowledge that “throughout their

   employment at PartsBase, they each repeatedly and voluntarily signed written statements

   confirming they were not owed any money from PartsBase for overtime or otherwise. Also, [Mr.

   Garcia] knew that throughout their employment at PartsBase, they each repeatedly and voluntarily

   allowed themselves to be video-recorded confirming they were not owed any money from

   PartsBase for overtime or otherwise.” Id. Mr. Garcia also declares that no one at Partsbase,

   including Robert Hammond, implied, asked, directed, or instructed him to make the calls. Id. He

   declares that it was not his intention of harass or intimidate Mr. Stocks, Mr. Just, and Mr. Pinilla,

   and that he does not understand why Mr. Stocks says they were not friends. Id. He states that Mr.

   Stocks was recently texting with him regarding socializing and that Mr. Pinilla and Mr. Just have

   been to his home for a party. Id. Finally, Mr. Garcia declares that the President of Partsbase asked

   him not to call any of his friends who are now named as Plaintiffs or Opt-in Plaintiffs, and Mr.

   Garcia has agreed not to initiate any contact with them. Id.

          On October 14, 2020, the Court granted the portion of the Motion that sought a temporary

   restraining order (“TRO”) and ordered as follows:

          Defendants, its employees, and agents, are hereby enjoined and restrained from
          contacting any Plaintiffs, Opt-In Plaintiffs, or putative collective members
          regarding this lawsuit.

   [DE 145]. The Court ordered the TRO to be effective upon Plaintiffs’ posting a $5,000.00 bond.

   The Court set the remaining issues in Plaintiffs’ Motion for an evidentiary hearing and permitted

   the parties to conduct limited discovery in advance of the hearing. Id.

          At the start of the November 12, 2020 evidentiary hearing, the Court noted that Plaintiffs

   had not posted the bond required for the TRO to become effective. Plaintiffs’ counsel stated he



                                                    4
Case 9:20-cv-80235-DLB Document 222 Entered on FLSD Docket 12/07/2020 Page 5 of 13




   did not post the bond because he thought it best to wait until after the parties engaged in the Court

   ordered limited discovery to determine if the bond was necessary or if the Court’s order granting

   the TRO had the effect of abating the behavior. Plaintiffs’ counsel proffered that, subsequent to

   the order granting the TRO, the deposition testimony releveled that Mr. Garcia had no further

   contact with any of the opt-in Plaintiffs.

          The parties presented evidence and argument. The Court finds as follows:

          Mr. Garcia is a manager at Partsbase. [Garcia Dep. 7:7-7:16]. Mr. Garcia was Mr. Pinilla’s

   boss and manager when Mr. Pinilla worked for Partsbase. [Pinilla Dep. 9:1-9:5]. Mr. Just worked

   for Mr. Garcia during Mr. Just’s employment at Partsbase. [Just Dep. 14:9-: 14:12]. Mr. Stocks

   did not work for Mr. Garcia directly, but Mr. Stocks viewed Mr. Garcia as a manager. [Stocks

   Dep. 39:11-40:23, Garcia Dep. 54:17-55:3].

          Mr. Just joined this lawsuit on June 5, 2020 at 4:39 PM. [DE 59-2]. Mr. Garcia’s boss,

   Mr. Schmidt, in a meeting, informed Mr. Garcia that Mr. Just had joined the lawsuit. [Garcia Dep.

   20:5-20:15]. Mr. Garcia called Mr. Just on Monday June 8, 2020. [Garcia Dep. 19:23-19:25].

   During his phone conversation with Mr. Just, Mr. Garcia told Mr. Just “You need to get out of this

   lawsuit because it’s going to cost you a lot of money when they lose.” [Just Dep. 11:19-11:20].

   Mr. Garcia warned Mr. Just that Mr. Just would be liable for $400,000.00 in attorneys’ fees if he

   did not drop out of the lawsuit. [Garcia Dep. 23:16-24:2]. Mr. Garcia also recommended that Mr.

   Just drop out of the lawsuit. [Garcia Dep. 46:5-46:13]. Mr. Garcia stated that if Mr. Just did not

   drop out of the lawsuit, that the nature of a prior harassment issue could be brought to light saying,

   “You don’t want something like that coming out.” [Garcia Dep. 22:18-23:15]. After Mr. Garcia’s

   call, Mr. Just spoke to his wife, an attorney. [Just Dep. 15:3-15:9]. On June 19, 2020, Mr. Just

   withdrew his consent to join this lawsuit. [DE 63].



                                                     5
Case 9:20-cv-80235-DLB Document 222 Entered on FLSD Docket 12/07/2020 Page 6 of 13




          Mr. Pinilla joined this lawsuit on July 15, 2020. [DE 81-1]. Mr. Garcia called Mr. Pinilla

   on August 31, 2020. [Pinilla Dep. 18:25-19:5]. Mr. Garcia told Mr. Pinilla "You know, that

   lawsuit is basically a crock of shit, and you know, if you lose that case, you and the Plaintiffs will

   be paying hundreds of thousands of dollars." and “I’m just telling you, you know, you should just

   drop it because, you know, I don't want to see you get stuck with a huge bill at the end." [Pinilla

   Dep. 12:11-12:23]. Mr. Garcia told Mr. Pinilla that he could owe $250,000.00. [Pinilla Dep.

   21:8:2116]. After the call, Mr. Pinilla spoke with his aunt, an attorney, about opting out due to

   Mr. Garcia’s statements that there were potentially hundreds of thousands of dollars he might owe

   as the result of this lawsuit. [Pinilla 32:9-32:16]. Mr. Pinilla has not opted out of this action.

          Mr. Stocks joined this lawsuit on July 7, 2020. [DE 75-1]. Mr. Garcia called Mr. Stocks

   on September 2, 2020. [Plaintiffs’ Exhibit 8]. Mr. Garcia said “Hey, man. You'd better drop out

   of that lawsuit. Man, I know you're" -- "you're in it." [Stocks Dep. 21:6-21:7]. Mr. Stocks testified

   that “he told me that once we lose the lawsuit we were going to owe ... $400,000 in damages, if

   not more, and that I should really drop out.” [Stocks Dep. 16:15-16:17].          As a result of Mr.

   Garcia’s call, Mr. Stocks felt physically and financially intimidated. [Stocks Dep. 28:18-29:14].

   Mr. Stocks testified that “This guy just called me out of the blue and told me I’m going to owe

   $400,000 in" --"in” “in fines or whatever”...”I was justified in in--calling the attorney and saying

   hey man is this true?” [Stocks Dep. 17:4-17:11]. Mr. Stocks has not opted out of this action.

          None of the call recipients believed that Mr. Garcia’s call was based upon a friendship or

   prior relationship. Mr. Just, Mr. Pinilla, and Mr. Stocks each believed that Mr. Garcia called on

   behalf of Partsbase. Mr. Just believed that Mr. Garcia was “talking for some other source.” [Just

   Dep. 11:22-11:24]. Mr. Pinilla testified “It seems like you're just looking out for the benefit of the

   company when you don't even own it.” [Pinilla Dep. 15:22-15:24]. Mr. Stocks testified “I mean,



                                                     6
Case 9:20-cv-80235-DLB Document 222 Entered on FLSD Docket 12/07/2020 Page 7 of 13




   when you tell somebody to drop out of a lawsuit, you have to think what is their -- unless they're

   doing it at the behest of the powers that be, you'd have to wonder why the hell they'd do that if

   they didn't have any skin in the game, so I wondered.” [Stocks Dep. 22:13-22:18].

             Mr. Garcia’s belief that these three Plaintiffs could owe hundreds of thousands of dollars

   stems from his understanding that Defendants will seek attorneys’ fees for defending this lawsuit.

   [Garcia Dep. 16:23-17:3]. Mr. Garcia states that he was instructed not to call Plaintiffs in this

   matter. [Garcia Dep. 31:4-31:9]. Despite this instruction, Mr. Garcia stated that he had three

   separate conversations with Mr. Schmidt about each call to Mr. Just, Mr. Pinilla and Mr. Stocks;

   [Garcia Dep. 30:19-30:25] and Mr. Garcia was never disciplined for making these calls. [Garcia

   Dep. 67:10-67:12]. There is no evidence that Mr. Garcia contacted any other opt-in Plaintiffs in

   this case.

       II.      CONCLUSIONS OF LAW

       a. Injunction

             To obtain an injunction, a plaintiff must show: “(1) a substantial likelihood of success on

   the merits; (2) that irreparable injury will be suffered if the relief is not granted; (3) that the

   threatened injury outweighs the harm the relief would inflict on the non-movant; and (4) that entry

   of the relief would serve the public interest.” Schiavo ex rel. Schindler v. Schiavo, 403 F.3d 1223,

   1225–26 (11th Cir. 2005). Plaintiff has not established the second element; therefore, is not

   entitled to an injunction. See GeorgiaCarry.Org, Inc. v. U.S. Army Corps of Engineers, 788 F.3d

   1318, 1329 (11th Cir. 2015) (“Failure to show any of the four factors is fatal” to a claim for a

   preliminary injunction); see also Wreal, LLC v. Amazon.com, Inc., 840 F.3d 1244, 1247-48 (11th

   Cir. 2016) (“failure to meet even one [factor] dooms [the] appeal”) (citation omitted).




                                                      7
Case 9:20-cv-80235-DLB Document 222 Entered on FLSD Docket 12/07/2020 Page 8 of 13




          On October 14, 2020, the Court found that a TRO was necessary to preserve the status

   quo—that is, to prevent Defendants and their agents from further contact with opt-in Plaintiffs

   regarding whether they should opt out of the case and the financial implications of opting into the

   case. See Fed. Trade Comm'n v. Simple Health Plans LLC, 379 F. Supp. 3d 1346, 1358 (S.D. Fla.

   2019), aff'd, 801 Fed. Appx. 685 (11th Cir. 2020). However, Plaintiffs failed to post the required

   bond and never moved to seek relief from the bond requirement of Rule 65 of the Federal Rules

   of Civil Procedure. See Fed. R. Civ. P. 65(c) (Court may issue an injunction “only if the movant

   gives security in an amount that the court considers proper to pay the costs and damages sustained

   by any party found to have been wrongfully enjoined[.]”). As such the TRO never went into effect

   in this case. Even without the TRO in place, as proffered by Plaintiffs’ counsel, the evidence

   presented establishes that Mr. Garcia made only one call each to three of the opt-ins. Thereafter,

   Mr. Garcia has not contacted any opt-ins since Plaintiffs’ filed their Motion. The behavior at issue

   in the Motion has been abated, which is fatal to the second element required to establish entitlement

   to an injunction. Moreover, the closing argument submitted by Plaintiffs’ counsel on November

   24, 2020 appears to abandon the argument that it is entitled to an injunction. As such, the Court

   now turns to the remaining relief sought in the Motion.

      b. Sanctions and Corrective Notice

          Mr. Garcia learned who opted in the lawsuit during meetings with other managers. Mr.

   Schmidt told Mr. Garcia within hours of the filing of Mr. Just’s consent form, which was late in

   the day on a Friday. Mr. Garcia made the call at issue to Mr. Just on Monday of the following

   week. Under these circumstances, Mr. Garcia acted within the scope of his role as a manager for

   Partsbase when calling the opt-in Plaintiffs at issue in the Motion. See Weiss v. Jacobson, 62 So.

   2d 904, 906 (Fla. 1953) (An employer's liability for an employee's intentional acts may arise when



                                                    8
Case 9:20-cv-80235-DLB Document 222 Entered on FLSD Docket 12/07/2020 Page 9 of 13




   the acts are “within the real or apparent scope” of employment); Hennagan v. Dep't of Highway

   Safety & Motor Vehicles, 467 So. 2 d 748, 751 (Fla. 1st DCA 1985), cited with approval

   in McGhee       v.     Volusia      Cnty., 679        So.   2d      729,      732     (Fla.     1996)

   (“Conduct is within the scope of employment if it occurs substantially within authorized time and

   space limits, and it is activated at least in part by a purpose to serve the master. The purpose of the

   employee's act, rather than the method of performance thereof, is said to be the important

   consideration.”).


          Mr. Garcia’s phone calls were misleading and coercive. The notion that the opt-in

   Plaintiffs will be subject to liability of paying “hundreds of thousands of dollars in Partbase’s

   attorney’s fees” is misleading. The FLSA does not provide a defendant/employer a fee entitlement

   for prevailing, and at the time of Mr. Garcia’s communications, there were no counterclaims

   asserted against the opt-in Plaintiffs. What is true about class member liability in pursuing their

   FLSA claim was addressed in the Order to Conditionally Certify the Class: “Class members may

   be liable for incidental defense costs if they fail to obtain a favorable judgment. However, unless

   the court concludes that the litigation was undertaken in bad faith, class members will not be liable

   for defendant’s attorney’s fees.” [DE 52]. Any counterclaim against opt-in Plaintiffs will have to

   be proven for Defendants to recover from the opt-in Plaintiffs on the counterclaims.


          Mr. Garcia’s communications with the opt-in Plaintiffs was coercive. There is no evidence

   to show that he called all qualifying ISR whether or not they had opted in. Mr. Garcia targeted

   only opt-in Plaintiffs that he knew and with whom he had a friendly working relationship. The

   Court observes that Mr. Garcia has a dominating presence and demeanor. The video deposition

   shows Mr. Garcia being sarcastic and confronting. Mr. Stocks credibly testified that he felt

   intimidated by Mr. Garcia. Mr. Pinilla credibly testified that he did not feel intimidated by Mr.

                                                     9
Case 9:20-cv-80235-DLB Document 222 Entered on FLSD Docket 12/07/2020 Page 10 of 13




   Garcia. Mr. Just testified that he was going to opt out of the lawsuit before Mr. Garcia called him.

   The Court finds Mr. Just’s testimony questionable.


             1. Sanctions Requested


             In the Motion, Plaintiffs requested that the Court authorize the following:


             1) provide Plaintiffs the right to send out a new notice speaking to the Defendants
             unlawful conduct and providing them the right to opt in through at Defendant's
             expense using a third party administrator of Plaintiffs’ choosing; 2) provide after
             judgment, the opportunity for opt out Plaintiffs wage claims to be included based
             upon representative testimony, or provide the opted out Plaintiffs the option to re
             join the lawsuit; 3) enjoin and bar defense and Defendants from further
             communications with Plaintiffs; 4) terminate defense counsel from this action if the
             court finds that defense counsel was aware of this opt out campaign; 5) enter default
             judgment against the Defendants; 6) award Plaintiffs’ counsel attorney’s fees and
             costs.
   [DE 138]. However, after further discovery and the evidentiary hearing, Plaintiffs’ written closing

   argument seeks following relief: 1) invalidate the opt-out form of Mr. Just; 2) strike Defendants’

   counterclaims 3; 3) issue a protective order; and 4) attorney fees and related costs in bringing this

   conduct to the Court. [DE 200].


             2. Protective Order and Sanctions Awarded


             District courts are empowered with relatively broad discretion to limit communications

   between parties and putative class members. See Kleiner v. First Nat'l Bank of Atlanta, 751 F.2d

   1193, 1201–03 (11th Cir.1985) (recognizing district court’s authority to police class member

   contacts and to prohibit defendant from engaging in unsupervised, unilateral communications with

   plaintiff class members to solicit exclusion requests from Rule 23 class); see also Hoffmann–La




   3
       Defendants’ counterclaims were dismissed without prejudice on December 4, 2020. [DE 215].


                                                      10
Case 9:20-cv-80235-DLB Document 222 Entered on FLSD Docket 12/07/2020 Page 11 of 13




   Roche Inc. v. Sperling, 493 U.S. 165, 171 (1989) (“As in Rule 23 class actions, courts have the

   authority to govern the conduct of counsel and parties in § 216(b) collective actions.”); Longcrier

   v. HL-A Co., Inc., 595 F. Supp. 2d 1218, 1226 (S.D. Ala. 2008) (collecting cases). This is

   particularly true to limit “communications with putative collective members when such

   communications cross the boundaries of propriety, including when the communications are

   unbalanced, misleading, or factually inaccurate.” Longcrier, 595 F. Supp. 2d at 1226 (quoting

   Jones v. Casey’s General Stores, 517 F.Supp. 2d 1080, 1088 (S. D. Iowa 2007)).                    The

   communications, just like in Rule 23 cases, obstructed this Court in the discharge of its duties to

   oversee this collective action, and undermines the integrity of the judicial process. Kleiner, 751

   F.2d at 1201–03 (citing Deposit Guaranty National Bank v. Roper, 445 U.S. 326, 331 (1980).


          Plaintiffs’ request a protective order prohibiting “Defendants, their employees, and agents

   from communication by telephone, email, in person or any other means with the Named Plaintiff,

   Opt-In Plaintiffs and their family members regarding the pending lawsuit, settlement, their

   decision to participate as plaintiffs, or their representation.” [DE 200]. The Court finds that a

   protective order is necessary, but finds that the Plaintiffs’ request is an extremely broad

   formulation of relief which disregards the Supreme Court’s admonition that any protective order

   issued in this context must give “explicit consideration to the narrowest possible relief which

   would protect the respective parties.” Bernard v. Gulf Oil Co., 619 F.2d 459 (5th Cir.1980) (en

   banc), aff'd, 452 U.S. 89, 101 (1981).


          The Court has tailored its protective order to protect the respective parties and finds any

   broader restriction would go further than necessary to ward off the potential harm. 4 Accordingly,


   4
     This protective order “is sensitive to the First Amendment because: (1) it does not interfere with
   communications unrelated to the current action and concerning the ongoing business relationship between

                                                     11
Case 9:20-cv-80235-DLB Document 222 Entered on FLSD Docket 12/07/2020 Page 12 of 13




   from the date of this order to the resolution of this action, Defendants may not contact any

   Plaintiffs, Opt-In Plaintiffs, or putative collective members regarding the financial implications of

   participating in this lawsuit. This Order does not apply to Defendants’ counsel.


              In addition, because Mr. Just is the only opt-in contacted by Mr. Garcia that subsequently

   opted out of the action, Plaintiffs’ counsel shall issue a corrective notice to Mr. Just. The corrective

   notice shall follow the Order Conditionally Certifying the Class. [DE 52]. The only addition to

   the notice shall be as follows:


              The Court determined that Mike Garcia’s June 8, 2020 phone call to you involving
              this litigation was improper. Because you opted out of the litigation after this
              improper communication, you have an additional 30 days to opt into the punitive
              class if you so choose.
   The corrective notice shall include a copy of this Order.
       III.       CONCLUSION

              Having considered the parties' written submissions and being otherwise fully advised, the

   Court hereby ORDERS that

       1. Plaintiffs’ Motion for Temporary Restraining Order, Injunction, Issuance of Corrective

              Notice and For Sanctions [DE 138] is GRANTED in part and DENIED in part as set

              forth in this Order.

       2. It is ordered that, from the date of this order to the resolution of this action, Defendants

              may not contact any Plaintiffs, Opt-In Plaintiffs, or putative collective members regarding

              the financial implications of participating in this lawsuit.




   Defendants and the potential class members; (2) its duration is appropriate ...; and (3) any less restrictive
   order would not effect the collective action's purposes.” Belt, 299 F.Supp.2d at 669.



                                                        12
Case 9:20-cv-80235-DLB Document 222 Entered on FLSD Docket 12/07/2020 Page 13 of 13




      3. Within ten (10) days of this Order, Plaintiffs’ counsel shall send a corrective notice to Mr.

          Just, strictly following the instructions set forth in this Order. Defendant must reimburse

          Plaintiffs for the cost of sending out this corrective notice.

      4. Plaintiffs are entitled to its attorney’s fees and costs in bringing this issue before the Court,

          including the instant Motion, the ordered limited discovery on this issue, and the

          evidentiary hearing. The amount of fees will be determined at a later date.

          DONE AND ORDERED in Chambers at West Palm Beach in the Southern District of

   Florida, this 7th day of December, 2020.



                                                                  DAVE LEE BRANNON
                                                                  U.S. MAGISTRATE JUDGE




                                                    13
